EDSMITH
 CLERK




                               MEMORANDUM

                            January 16, 2002




 TO:      JUDY MEADOWS, State Law Librarian
 FROM: ED SMITH, Clerk of the Supreme Court


      Pursuant to the order of the Supreme Court dated January 15,
 2002, I am requesting that the enclosed Order, IN RE THE ASSESSMENT
 OF DUES FOR PURPOSES OF FUNDING CHANGES TO MONTANA'S SYSTEM FOR
 DISCIPLINING LAWYERS, be posted on the Montana Law Library web cite
 (www.lawlibrary.state.mt.us).
                 IN TllliSUPI2002 MT 257, representatives of this Court met with representatives of the

Supreme Court Administrator’s Office, the Commission on Practice and the State Bar of

Montana and studied costs and budget recommendations associated with the foregoing

changes to Montana’s system for disciplining lawyers. Such information is associated with

the original of this Order in the office of the Clerk of the Supreme Court.

       Given that there are approximately 3,100 active members of the State Bar of Montana

and based upon the anticipated costs and the budget recommendations aforementioned, this

Court has determined that each active member ofthe State Bar of Montana shall be assessed

the sum of $75.00 per year which shall be earmarked for funding the changes to Montana’s

system for disciplining lawyers referred to in our December I I, 200 I Order, and for creating

a small reserve similarly earmarked for these purposes. This assessment shall commence

with the dues assessment for the year 2002, and shall be in addition to all other dues, fees and

assessments heretofore assessed, whether required by statute or previous order ofthis Court.
       The budgetary information aibrcmentioncd n~ay he cxanlinecl in the ollicc oI’thc Clerk

o1‘the Supreme Court.

       IT IS SO ORDERED.

       IT IS FURTHER ORDERED that the Clerk of this Court give notice of this Order,

by mail, to: the Chairman of the Commission on Practice and to eac,h member thereof; to the

President and Executive Director of the State Bar of Montana, with the request that this

Order be published prominently in the next available issue of the Montana Lawyer and be

posted to the State Bar of Montana’s webpage; and to the State Law Librarian for the State

of Montana with the request that this Order be posted to the State Law Library’s webpage.

                   .
       DATED this e\day of January, 2002.
                                                                 MONTANA SUPREME COURT
                                                                OFFICE OF DISCIPLINE COUNCIL
                                                                 PROPOSED FY 2002 BUDGET

                                                                                         FY 2003
                                               FY 2001         FY 2002                   o f f i c e Of            FY 2003
                                               MO”,C3”.3       Montana                   Discipline                SM.3
                                               Commission Commission                     Council                   Bar Of
                                               on Pracfice on Practice                   PKlp0*ed                  Montana
Line item                                      Expenses        Budget (1)                Budget                    Share
Discipline Counsel                                           0                                  70,000                70,000
InvestigatorlParalegal                                       0                                  35.000                35,000
Support Staff                                                0                                  25,000                25,000
Commission on Practice (1.5 FTE)                      62,034                                            0                    0
Health Insurance                                        6,960                                   13,200                 13.200
PayraIl Expenses (Retirement, FICA, WC)                 9.002                                   16,900                16.900
Personnel Expenses                                    77,996        102,834                  160.100                 180.100                102,834

Supplies and Miscellaneous                             2,518             850                   5,000                        0                 8,000
supply Expenses                                        2,518             850                   5,000                        0                 8,000

Professional services                                 13,754         24.710                         0                        0               14,400
l”S”rance (CGL 8 Other)                                     0                                 4,000                          0                     0
Re”“Utilities and Parking                                   0                                13.000                          0               20.267
Travel                                                15,884         16,600                  10,000                    10,000                16,600
Postage                                                4.068          5,000                   2,000                          0                6,200
T&+lCl”dF~X                                            2.046          2,500                   3.000                          0                5.200
Pdnting                                               13,570         11,000                   2.000                          0               16.200
Training                                                    0                                 4,500                     4,500                      0
Other Charges and Services       Expenses             49,322         59,810                  38,500                    14,500                78,867

Stall-Up Costs (Furniture)                                 0                                   6,000                        0                 6,000
Equipmen,                                                797                                   7.500                        0                 7.500
Capital   Expenses                                       797                                  13,500                        0                13,500

SBM Indirect costs                                          0                               19,500                    19,500                      0
Other Expensas                                              0                               19.500                    19,500                      0
T o t a l Expenses                                   130.633        163,494                236,600                   194,100              189,701 (2)

(1) This budge, is just the initial allocation. Adjusfments will be necessary-printing is underbudgeted     and will need to be increased, probably
lrom Professional Services. Supplies and Misc. is ako probably underbudgeted.
FY2002 budge, includes pay plan approprialion               I

Assessme”, per attorney needed     $63.00
(based upon 3.108 active, non-jw dicial members and excluding inactive members)
Assessment with Reserve            $75.00
Reserve sho”,d be 3 months of payroll and expenses

(2) Commission on Practice approprialed amount for FY 2003